ORDER

PER CURIAM:
Daniel Davis appeals from his convictions of second degree murder, § 565.021, RSMo 1994, and armed criminal action, § 571.015, RSMo 1994, for which he was sentenced to a total term of imprisonment of thirty years. On appeal, Mr. Davis contends that the trial court erred by refusing his tendered instruction on self-defense. Mr. Davis also appeals from the motion court’s denial of his Rule 29.15 motion after an evidentiary hearing. Mr. Davis claims that he received ineffective assistance of counsel because his trial counsel failed to inform him of a conflict of interest.
The judgments are affirmed. Rules 30.25(b) and 84.16(b).